Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1, 3, 5-7. 9-15, 19-26 are pending.  
Priority
Instant application 17067213, filed 10/9/2020 claims benefit as follows:

    PNG
    media_image1.png
    54
    350
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 102 rejection of record is withdrawn.
	In view of the amendment, the 112 second paragraph rejection is withdrawn.
	Examiner expanded his search to the diamines below in Mao where there is an additional sulfur and/or oxygen based functional group in addition to the diamine. The expanded specie read on claims 1, 3, 5-7, 9-11, 13-14, 19, 22-23.  Claims 12, 15, 20-21, 24-26 are withdrawn as not reading on the expanded specie.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 3, 5-7, 9, 11, 13-14, 19, 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Dohner et al. (“the Dohner II article”, J. Am. Chem. Soc. 2014, 136, 1718-1721 ) in view of the article to Mao et al. (“the Mao article”, made of record on the IDS).
Examiner expanded his search to the perovskite materials with the linkers of Mao on page 1174 that have an additional polar functional group such as a sulfur atom or oxygen atom.
The Dohner II article teaches:

    PNG
    media_image2.png
    481
    1413
    media_image2.png
    Greyscale
.
Thus, compound 1 is a lead bromide perovskite having 2D layers wherein the metal layers out number the organic layers and wherein the metal layer is at least 2.  The organic cation contains an alkyl functional group which breaks symmetry and allows for a least some dipole due to more electron donating on one side versus another.  Further, the Dohner article teaches “generally” perpendicular in for example 1-2.  The structure is 2D, lattice has metals and halides, the organic molecule has primary chain carbon atoms, there must be inducement since the properties lead to specific absorption and emission spectrum that are unique for each molecule. 
The Dohner article fails to teach diammonium molecules containing at least one polar functional group as a electron donor or acceptor to provide an intrinsic dipole.
The Mao article teaches a list of known alternative organic diammonium compounds known in lead perovskite materials.
For example:

    PNG
    media_image3.png
    263
    697
    media_image3.png
    Greyscale
.
Some of these diammonium compounds have an additional function group as a sulfide or disulfide or the thiophene sulfur, or ether, or one of the nitrogen atoms of the imidazole as the additional functional group with the protonated one as the second ammonium nitrogen.
The functional groups are attached near one end, and the heteroatoms are electron donors.  There are -OR groups in the case of ethers where R is allowed to be -CH2-CH2-NH2 for example.
 In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one know diamine for another.  The primary reference teaches diamines and the secondary reference teaches overlapping diamines and suggests alternative diamines.  Some of the suggested diamines contain a polar functional group.  One could readily substitute one for the other and predict that the materials would function since the diamines are taught for use with lead perovskites.
	Thus, all of the elements of claims  were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622